Exhibit 10.6

OnePak, Inc.

Hampshire Capital Corporation Independent Contractor Agreement

This Independent Contractor Agreement (the “Agreement”) is made and entered
into, effective as of the 1st day of July, 2009, by and between Hampshire
Capital Corporation, a New Hampshire corporation, with a principal place of
business in New Castle, New Hampshire (“Contractor”); and OnePak, Inc., a Nevada
corporation with a principal place of business in Orleans, Massachusetts
(“OnePak”).

WHEREAS, Contractor has extensive experience in executive, administrative,
public company management, investor relations, and corporate governance matters;
and

WHEREAS, OnePak desires to receive certain consulting services in the areas of
executive, administrative, public company management, investor relations, and
corporate governance matters; and

WHEREAS, OnePak, wishes to engage Contractor, and Contractor wishes to be so
engaged, to provide OnePak with consulting services in the areas of executive,
administrative, public company management, investor relations, and corporate
governance matters;

NOW, THEREFORE, in consideration of the promises, the mutual covenants, and the
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, OnePak and Contractor,
each intending to be legally bound, agree as follows:

 

1. SERVICES

OnePak hereby retains Contractor to perform the following advisory/consulting
services, and such other services as agreed to by the parties from time to time,
which may be performed at locations and at times chosen in the sole discretion
of the Contractor: consulting and advice concerning executive, personnel,
administrative, public company management, investor relations, and corporate
governance matters; (the “Services”).

 

2. TERM OF AGREEMENT

This Agreement shall be in full force and effect commencing upon the date set
forth above. The term of this Agreement shall be forty-one (41) months (the
“Term”). Nonetheless, it is expressly agreed that this Agreement may be
terminated by OnePak immediately upon written notice for “Cause” which is
defined as (a) an act of dishonesty, gross negligence, or willful misconduct
with respect to OnePak on the part of Contractor or Contractor’s inability to
provide the Services. If Contractor is unable to provide the Services due the
lack of availability of its personnel, then OnePak shall pay the monthly fee of
fifteen thousand (15,000) dollars to contractor for a period of, the lesser of
the normal termination date of the contract or sixteen (16) months, plus any
accrued fees and expenses.

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

 

 

 

 

 

Page 1 of 6

   LOGO [g54348g02g65.jpg]



--------------------------------------------------------------------------------

3. TIME DEVOTED BY CONTRACTOR

Contractor shall provide the Services as needed and within a reasonable time
following a request by OnePak and the agreement of the Contractor.

 

4. COMPENSATION TO CONTRACTOR

OnePak shall pay Contractor a fee of Five Thousand (5,000) dollars, for three
(3) months commencing September 1, 2009 and then Fifteen thousand
(15,000) dollars per month, for thirty-six (36) months on the first day of each
month commencing with December 1, 2009. Contractor may, in its sole discretion,
for a period of time and in an amount, as determined in Contractor’s sole
discretion, forebear on the payment of certain monthly fees, however, no such
forbearance shall be interpreted as a wavier by the Contractor of OnePak’s
responsibility to pay amounts due to Contractor under this Agreement in full,
and OnePak shall accrue any such deferred fees on its books in accordance with
generally accepted accounting practices.

a. Stock Options. In consideration of the Contractor’s Services hereunder,
OnePak may also issue stock options to the Contractor as determined by Board of
Directors and OnePak’s Compensation Committee.

b. Bonus. In consideration of the Contractor’s Services hereunder, OnePak may
pay an annual bonus to the Contractor as determined by Board of Directors and
OnePak’s Compensation Committee.

 

5. INDEPENDENT CONTRACTOR

It is expressly understood that the relationship of Contractor to OnePak is that
of an independent contractor. Nothing contained herein shall be construed to
create an employer and employee or principal and agent relationship between
OnePak and Contractor (or any of Contractor’s employees or sub-contractors).
Contractor shall have sole and exclusive responsibility for the payment of all
federal, state and local taxes with respect to any compensation provided by
OnePak to Contractor. Contractor shall not be entitled to any benefits provided
by OnePak to its employees. Contractor shall not have any authority to bind
OnePak for any third party contracts or service fees without the consent of
OnePak.

 

6. EXPENSE REIMBURSEMENTS

OnePak shall reimburse Contractor for documented expenses incurred by Contractor
in connection with the performance of its duties. Up to a maximum of
one-thousand (1,000) dollars per month of such expenses may be incurred by
Contractor without prior approval of OnePak. Any amount in excess of
one-thousand (1,000) dollars incurred in any one month shall be subject to the
prior approval of OnePak. However, if in any month less than one-thousand
(1,000) dollars is incurred, the underage may be carried over to subsequent
months and expended by Contractor without the prior approval of OnePak.
Contractor shall give OnePak three (3) days notice of any expense that
Contractor expects to incur in excess, of six-hundred (600) dollars. Any single
expense in excess of $1000 must be pre-approved in writing by OnePak. All
notices given under this “Expense Reimbursement” paragraph 6, herein may be
given by e-mail or fax, to the e-mail addresses and fax numbers regularly used
by OnePak and Contractor and shall not be subject to the “Notice” paragraph 10,
g. herein. Mileage will be reimbursed at the federal government’s then current
Private Owned Vehicle Mileage Reimbursement Rate. Contractor may also use air,
rail, limo/car regularly used transportation services, or any less expensive
methods of transportation. All expense reimbursements will be paid within
fifteen (15) days after presentation by Contractor to OnePak of an invoice
accompanied by documentation of the expenses covered by such invoice.

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

 

 

 

 

 

Page 2 of 6

   LOGO [g54348g49b75.jpg]



--------------------------------------------------------------------------------

7. NON-COMPETITION

Contractor agrees that for the Term of this Agreement and for a period of one
(i) year following expiration of the Term, or any earlier termination by OnePak
for Cause in accordance with Section 2 above, that it will not, without prior
written consent of OnePak, own, manage, operate or control, provide services to
or consult with or for, or have a financial interest in any business which is
competitive with the business of OnePak in any country in which OnePak is then
doing business; provided that Contractor shall not be precluded from purchasing
or owning securities of any such business if such securities are publicly
traded, and provided that Contractor’s holdings do not exceed three (3) percent
of the issued and outstanding securities of such business.

 

8. CONFIDENTIALITY

Contractor acknowledges that it may have access to OnePak’s confidential and
proprietary information. Such confidential information may include, without
limitation: i) business and financial information, ii) business methods and
practices, iii) technologies and technological strategies, iv) marketing
strategies and v) other such information as OnePak may designate as confidential
(“Confidential Information”). Contractor agrees to not disclose to any other
person (unless required by law) or use for personal gain any Confidential
Information at any time during or after the Agreement Term, unless OnePak grants
express, written consent of such a disclosure. In addition, Contractor will use
reasonable commercial efforts to prevent any such disclosure. Confidential
information will not include information that is in the public domain, unless
such information falls into public domain through Contractor’s unauthorized
actions.

 

9. INDEMNIFICATION

OnePak shall indemnify and hold Contractor harmless from and against any and all
liabilities incurred by Contractor under Canadian law, the U.S. Securities Act
of 1933, as amended (the “Act”), the various provincial and state securities
acts, or otherwise, insofar as such liabilities arise out of or are based upon
(i) any material misstatement or omission contained in any offering documents
provided by OnePak, or (ii) any intentional actions by OnePak, direct or
indirect, in connection with any offering by OnePak, in violation of any
applicable Canadian, U.S. federal or provincial or state securities laws or
regulations. Furthermore, OnePak agrees to reimburse Contractor for all
reasonable legal or other expenses incurred by Contractor in connection with
investigating or defending any action, proceeding, investigation, or claim in
connection herewith. The indemnity obligations of OnePak under this paragraph
shall extend to the shareholders, directors, officers, employees, agents, and
control persons of Contractor.

Contractor shall indemnify and hold OnePak harmless from and against any and all
liabilities incurred by OnePak under Canadian laws, the Act, the various
provincial and state securities acts, or otherwise, insofar as such liabilities
arise out of or are based upon (i) any actions by Contractor, its officers,
employees, agents, or control persons, direct or indirect, in connection with
any offering by OnePak, or (ii) any breach of this Agreement by Contractor.
Furthermore, Contractor agrees to reimburse OnePak for all reasonable legal or
other expenses incurred by OnePak in connection with investigating or defending
any action, proceeding, investigation, or claim in connection herewith. The
indemnity obligations of Contractor under this paragraph shall extend to the
shareholders, directors, officers, employees, agents, and control persons of
OnePak.

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

 

 

 

 

page 3 of 6

   LOGO [g54348g08b15.jpg]



--------------------------------------------------------------------------------

The indemnity obligations of the parties under this paragraph 9 shall be binding
upon and inure to the benefit of any successors, assigns, heirs, and personal
representatives of OnePak, the Contractor, and any other such persons or
entities mentioned hereinabove.

 

10. MISCELLANEOUS

a. Attorney’s Fees. If either party files any action or brings any proceeding
against the other arising out of or relating to this Agreement, then the
prevailing party shall be entitled to its reasonable, as determined by the
court, but not to exceed the actual attorneys’ fees and costs incurred in any
such litigation.

b. Waiver. No waiver by a party of any provision of this Agreement shall be
considered a waiver of any other provision or any subsequent breach of the same
or any other provision. The exercise by a party of any remedy provided in this
Agreement or at law shall not prevent the exercise by that party of any other
remedy provided in this Agreement or at law.

c. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and no assignment shall be allowed without first obtaining
the written consent of the non-assigning party.

d. Severability. If any condition or covenant herein contained is held to be
invalid or void by any court of competent jurisdiction, the same shall be deemed
severable from the remainder of this Agreement and shall in no way effect the
other covenants and conditions contained herein.

e. Amendment. This Agreement may be amended only by a written agreement executed
by all parties hereto and delivered in accordance with the notice provisions
contained in paragraph 10 (g) herein.

f. Headings. Titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend, or describe
the scope of this Agreement or any provision hereof. No provision in this
Agreement is to be interpreted for or against either party because that party or
his legal representative drafted such provision.

g. Notice. All written notices, demands, or requests of any kind, which either
party may be required or desired to serve on the other in connection with this
Agreement, must be served by registered or certified mail, with postage prepaid
and return receipt requested. In lieu of mailing, either party may cause
delivery of such notice, demands and requests to be made by personal service,
facsimile transmission, or e-mail message, provided that acknowledgment of
receipt is made and an original of such notice is delivered by mailing via
normal United States Postal Service mail or by courier. Notice shall be deemed
given upon personal delivery or receipt of facsimile transmission, e-mail
message, or ten (10) business days after delivery by mail or courier. All such
notices, demands, and requests shall be delivered as follows:

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

 

 

 

 

Page 4 of 6

   LOGO [g54348g95b33.jpg]



--------------------------------------------------------------------------------

If to OnePak:  

Steven V. Andon, President

OnePak, Inc.

56 Main Street, Second Floor

Orleans, MA 02653

Fax: (781) 998-0335

With a copy to:  

Thomas M. Ciampa, Esq.

Ciampa & Associates

20 Park Plaza, Suite 804

Boston, MA 02116

Fax: (617) 423-4855

If to Contractor:  

Mr. Philip G. Baker, President

Hampshire Capital Corporation

P.O. Box 178, 9 Wild Rose Lane

New Castle, NH 03854

Fax: (603)431-1415

With copies to:  

Mr. John P. Baker, Director

Hampshire Capital Corporation

c/o DTG Operations

3270 #400-128 Arena Blvd

Sacramento CA 95834

Fax: (916) 646-8770

 

Stanley A. Twarog, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Fax: (617)542-2241

h. Entire Agreement. This Agreement contains all of the representations,
warranties and the entire understanding and agreement between the parties.
Correspondence, memoranda, or agreements, whether written or oral, originating
before the date of this Agreement are replaced in total by this Agreement.

i. Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but if all of which together shall constitute one and the same
agreement. Facsimile signatures shall not be valid.

j. Governing Law and Venue. This Agreement has been deemed to be made and
entered into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts (except conflicts of law provisions). The parries agree to the
exclusive jurisdiction of the state courts of the Commonwealth of Massachusetts
to resolve any and all claims arising out of, or relating in any way to, the
enforcement of this Agreement.

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

 

 

 

 

 

Page 5 of 6

   LOGO [g54348g54p75.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
this              10th              day of August, 2009

 

OnePak, Inc.

    Hampshire Capital Corporation

LOGO [g54348g35w95.jpg]

By: Steven V. Andon, President,

Duly authorized

   

LOGO [g54348g39v19.jpg]

By: Philip G. Baker, President,

Duly authorized

 

OnePak/Hampshire Consulting Services Agreement    Effective July 01, 2009

 

Page 6 of 6

   LOGO [g54348g63x93.jpg]